The facts are stated in the opinion of the Court.
The complaint alleges that the plaintiff (who was sick and traveling with her three children and baggage) had a ticket over the defendant's road from Wilmington to Washington, N.C.; that on reaching Parmele she had to change cars, and there being several trains waiting there, she asked defendant's porter which was the train for Washington, N.C. and with her children entered the train he showed her, relying upon his statement; the train thus entered proved to be the defendant's train for Williamston; the plaintiff did not discover (67)   her mistake until the conductor called for her ticket, when the train had gone two miles; she informed the conductor that she was sick and on her way to Washington for medical treatment, and offered to pay him to take her back to Parmele, but the conductor immediately stopped the train, and at an unsafe and improper place for her to get off, the distance from the lower step at that place being three feet from the ground, the roadbed sloping towards the ditch, and negligently refused to provide her portable steps usual in such cases, and negligently refused to provide her any assistance by porter or other wise, though knowing that she was in a great hurry and excitement and sick, and with baggage *Page 65 
and children to assist and care for, and though the defendant's porter had negligently caused her to take the wrong train, whereby she was seriously hurt and internally injured by the fall and jar, and causing her great bodily pain and suffering, and permanent impairment of health and physical condition. The defendant demurred upon the ground that complaint did not state facts sufficient to constitute a cause of action.
His Honor properly overruled the demurrer. The plaintiff was a passenger on the defendant's road, and continued to be such while on the platform at Parmele. Daniels v. R.R., 117 N.C. 592.
If the porter hold her to get on this train, she had a right to presume that he knew what he was talking about, and would properly discharge his duties, which by general knowledge and consent cover assistance to passengers. Tillett v. R.R., 118 N.C. 1031; R.R., v. White. 99 Tex. 359, 13 Ann. Cas., 965, and cases in the notes. Besides, even if the plaintiff had not been a passenger, it was the duty of the defendant to put her off at a suitable and proper place, and either at a station or near a house. Rev., 2629; Moore on Carriers, 750; Book v. R.R.,  84 Mo. App. 76 Of course, it was not its duty to run the train back to Parmele.
We are compelled, on a demurrer, to take the allegations of the complaint as true. Upon the coming in of the answer, and a trial before the jury a different state of facts may be shown. It would be better on such allegations as these for the defendant to answer and deny the allegations, if it can, than by a demurrer to ask the Court to justify, as a matter of law, such conduct on its part as is alleged in the complaint in this case.
Affirmed.
(68)